Citation Nr: 1135093	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for headaches, as a manifestation of a chronic neurological disability, pseudotumor cerebri.

2.  Entitlement to an initial rating in excess of 30 percent for visual manifestations of a chronic neurological disability, pseudotumor cerebri.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from December 1998 to July 2003.

Initially, the Board of Veterans' Appeals (Board) notes that, in his original claim on appeal, the Veteran sought an evaluation in excess of 10 percent for pseudotumor cerebri, empty sella syndrome, benign intracranial hypertension, bilateral papil edema, optic neuritis, and loss of visual field that was awarded in a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Jurisdiction of the Veteran's case was subsequently transferred to the RO in Atlanta, Georgia, that, in a September 2004 rating decision, assigned a 10 percent rating for headaches as a manifestation of a chronic neurological disability, pseudo-tumor cerebri, and a 30 percent rating for visual manifestations of chronic neurological disability, pseudo tumor cerebri, each effective from July 2003.  The Veteran has continued his appeal.  In October 2009, the Board remanded the Veteran's case for additional development. 

The claim of service connection for hypertension, not benign intracranial hypertension, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

As noted in the Board's October 2009 remand, in March 2009, when examined for VA by a private ophthalmologist, the Veteran stated that he had an appointment with a neuro-ophthalmologist at Madigan Army Hospital on March 24, 2009.  The Board determined that records associated with the Veteran's March 24, 2009 examination should be obtained, as these were relevant to the Veteran's claims.  Accordingly, the claims were remanded, in pertinent part, to obtain any records regarding the Veteran's treatment at Madigan Army Medical Center in Washington, to specifically include records of a March 24, 2009 neuro-ophthalmology examination.   

Review of the claims folder reveals that the AMC submitted requests for records from Madigan Army Medical Center in November 2009 and June 2010.  The June 2010 VA Form 21-8359 request, however, listed the wrong social security number for the Veteran.  In July 2009, the Madigan Army Medical Center responded to the June 2009 AMC request indicating that no records were located, and that the records had been retired to the National Military Personnel Records Center (NPRC).  Additional requests were submitted in August and October 2010, using the Veteran's correct social security number, but no response was received.  In February 2011, in response to the AMC's request for Madigan Army Medical Center, the NPRC produced records for treatment received during the Veteran's service.  Accordingly, Madigan Army Medical Center treatment records, to specifically include records of a March 24, 2009 neuro-ophthalmology examination, have not been associated with the claims file.  

Relevant to the current remand, absent some indication that requests to these facilities/departments would be futile, the Board finds that the VA has not fulfilled its duty to assist the Veteran in obtaining relevant Federal records.  38 C.F.R. 
§ 3.159(c)(2) (2010).  As noted above, while the AMC made efforts to contact the Madigan Army Medical Center and requested all records regarding the Veteran's treatment, to specifically include records of a March 24, 2009 neuro-ophthalmology examination, the request listed the wrong identifying information for the Veteran, and subsequent corrected records requests were ignored.  To the extent that there has not been substantial compliance with the October 2009 remand directives, a remand is once again necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

Next, the Veteran was last afforded a VA neurological examination in August 2007.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The findings of the August 2007 neurological examination are now over four years old and considered stale.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Additionally, the Veteran's most recent eye examination is dated in March 2009.  Although the Veteran's last VA eye examination is not overly remote, in light of the fact that updated VA treatment records and VA examination reports are herein being requested, the prudent and thorough course of action is to afford the Veteran a VA eye examination to ascertain the current nature and severity of any visual manifestations of the chronic  pseudotumor cerebri. 

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in March 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  An additional effort should also be made to obtain a copy of the December 2008 lumbar puncture results.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the facility where he underwent a lumbar puncture in December 2008 and make arrangements to obtain those records.

2.  Obtain the Veteran's VA treatment records, dated since March 2009.

3.  Contact Madigan Army Medical Center in Washington and request all records regarding the Veteran's treatment, to specifically include records of a March 24, 2009 neuro-ophthalmology examination.  

Efforts to obtain the Veteran's clinical records from Madigan Army Medical Center in Washington, must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

4.  Thereafter, schedule the Veteran for appropriate VA examination(s) to ascertain the severity of the neurological manifestations of the service-connected pseudotumor cerebri, i.e., headaches and visual manifestations.  All indicated tests should be accomplished and the claims folder must be made available to the examiner(s) for review.  Specifically, the examiner(s) is asked to address the following:

a) With respect to the Veteran's visual manifestations, all appropriate tests and studies (to include visual field testing) should be accomplished.  The examiner is requested to comment on all current visual manifestations of the pseudotumor cerebri.  It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  The examiner must report the extent of the remaining visual field in each of the eight 45 degree principal meridians.  In addition, the examination report should include uncorrected and corrected central visual acuity for distance and near vision of the each eye with a record of the refraction. 

b) With respect to the Veteran's headaches, the examiner should also describe in detail the character of the headaches, to include whether they are prostrating, the frequency of the headaches, and whether there are prolonged attacks productive of severe economic inadaptability due to such symptomatology. 

The examiner(s) should also include a statement as to the effect of the manifestations of the chronic neurological disability, pseudotumor cerebri, to include visual manifestations and headaches, on his occupational functioning and daily activities.

The examiner(s) must provide a comprehensive report(s) including a complete rationale for all conclusions reached.

5.  Finally, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

